NOT RECOMMENDED FOR FULL-TEXT PUBLICATON
                       File Name: 15a0214n.06

                                      No. 14-3569

                      UNITED STATES COURT OF APPEALS
                                                                                  FILED
                                                                             Mar 18, 2015
                           FOR THE SIXTH CIRCUIT
                                                                         DEBORAH S. HUNT, Clerk

YUSSUF MOHAMMED S. MECCA,                        )
                                                 )
                 Petitioner,                     )     ON PETITION FOR REVIEW
                                                 )     OF A DECISION OF THE
                     v.                          )     BOARD OF IMMIGRATION
                                                 )     APPEALS
ERIC H. HOLDER, JR.,                             )
                                                 )     OPINION
                Respondent.                      )


BEFORE:       KEITH, MERRITT, and BOGGS, Circuit Judges.

       DAMON J. KEITH, Circuit Judge. Petitioner Yussuf Mohammed S. Mecca

(“Mecca”), a native and citizen of Tanzania, petitions for review of the decision of the

Board of Immigration Appeals (“BIA”) dismissing his applications for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”).

We DENY Mecca’s petition for review. We AFFIRM the decision of the BIA.

                                  I. BACKGROUND

       Mecca was born in Zanzibar, Tanzania. In 1998, he came to the United States on

a student visa to attend Franklin University, where he received his master’s degree. After

completing his master’s degree, Mecca returned to Tanzania. Mecca testified that around

August 2000, he became involved in politics, joining the Civic United Front (“CUF”), an

opposition political party in Tanzania. Because the CUF opposed the political party in

control at the time, Mecca began to encounter problems with the Zanzibari authorities
Case No. 14-3569, Mecca v. Holder

because of his participation in CUF. Mecca testified that he was detained on several

occasions by Zanzibari authorities.

        One significant detention began on January 27, 2001. Prior to this date, the CUF

contested the previous 2001 elections and demanded a rerun. The government refused.

On January 25 and January 26, 2001, the CUF conducted demonstrations to protest the

elections.     These demonstrations were met with hostility and violence, and some

demonstrators were killed. Mecca testified that on January 27, 2001, he was taken from

his home by authorities and detained for two weeks. During this time, he was physically

abused. Mecca testified to being beaten. He also testified to being assaulted with a knife

and suffering injuries from hot metal and electrical cables. He testified that he was

questioned about activities that he had no knowledge of. Mecca was never formally

charged. He was released after signing a paper stating that he would not participate in the

CUF upon his release.

        After Mecca was released, he learned that his brother had been killed by

authorities on January 27—the same day that Mecca was arrested.            Because of his

brother’s death, Mecca testified that he was angry and felt compelled to continue his

participation in the CUF, albeit secretly. Because of the ongoing hostilities, Mecca

decided to flee Tanzania in March of 2001. He initially went to Oman, then the United

Kingdom. He finally decided to return to the United States because his student visa was

still valid.

        In 2001, Mecca filed an application for asylum, withholding of removal, and

protection under CAT.      On June 15, 2011, an individual hearing was held by an

Immigration Judge (“IJ”). The IJ denied all of Mecca’s applications, finding that Mecca




                                                                                         2
Case No. 14-3569, Mecca v. Holder

met his rebuttable presumption of past persecution, but that the presumption had been

rebutted by the changed conditions in Tanzania. The IJ also found that Mecca was not

eligible for asylum under 8 C.F.R. § 1208.13(b)(1)(iii)(A) and Matter of Chen, 20 I&N

Dec. 16 (BIA 1989),        because he failed to establish that his past persecution was

sufficiently severe to warrant a grant of asylum. Additionally, the IJ found that the

Mecca did not establish that there was a reasonable possibility that he would suffer other

serious harm. Mecca filed a timely appeal to the BIA on July 13, 2012. The BIA

dismissed Mecca’s appeal.        The BIA concluded that the record supported the IJ’s

conclusions that Mecca could not establish a well-founded fear of persecution due to the

significant change in conditions in Tanzania. [R. 7 at 4.] Mecca filed this appeal.

                                  II. STANDARD OF REVIEW1

        In considering a petition for review of a decision of the BIA, we review the

Board’s legal conclusions de novo. See Karimijanaki v. Holder, 579 F.3d 710, 714 (6th

Cir. 2009). The BIA’s factual findings are reviewed using the substantial evidence

standard, in which “we uphold a BIA determination as long as it is supported by

reasonable, substantial, and probative evidence on the record considered as a whole.”

Marku v. Ashcroft, 380 F.3d 982, 986 (6th Cir. 2004). Factual findings “are conclusive

unless any reasonable adjudicator would be compelled to conclude to the contrary.”

Karimijanaki, 579 F.3d at 714 (quoting 8 U.S.C. § 1252(b)(4)(B)). Under this deferential

standard, “we may not reverse the Board’s determination simply because we would have

decided the matter differently.” Mikhailevitch v. INS, 146 F.3d 384, 388 (6th Cir. 1998)

        1
          The REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat. 302, applies to “applications
for asylum, withholding of removal, or other relief from removal filed on or after May 11, 2005.”
El-Moussa v. Holder, 569 F.3d 250, 256 (6th Cir. 2009). We note that because Mecca’s
application was filed prior to May 11, 2005, it is not governed by the provisions of the REAL ID
Act.


                                                                                               3
Case No. 14-3569, Mecca v. Holder

(citing Klawitter v. INS, 970 F.2d 149, 151–52 (6th Cir. 1992)). We may reverse,

however, if the evidence presented by Mecca “not only supports a contrary conclusion,

but indeed compels it.” Mikhailevitch, 146 F.3d at 388.


        “Where the BIA reviews the IJ’s decision de novo and issues a separate opinion,

rather than summarily affirming the IJ’s decision, we review the BIA’s decision as the

final agency determination.” Koita v. Mukasey, 314 F. App’x 839, 842 (6th Cir. 2009)

(citing Morgan v. Keisler, 507 F.3d 1053, 1057 (6th Cir. 2007)). However, this court

also reviews the IJ’s decision “to the extent the BIA adopted the IJ’s reasoning.” Id.

(citation omitted).

                                        III. DISCUSSION

       Mecca seeks review of the BIA’s dismissal of his applications for asylum,

withholding of removal, and protection under CAT. Specifically, Mecca seeks review of

the BIA’s finding that “country conditions in Tanzania have changed such that [he] no

longer has a well-founded fear of persecution.” We address each argument in turn.

       A. Asylum

       Asylum may be granted to an applicant if it is determined that such applicant is a

“refugee.” 8 U.S.C. § 1158(b)(1)(A). A “refugee” is defined as any person “who is

unable or unwilling to return to the person’s country of nationality ‘because of

persecution or a well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.’” Yu v. Ashcroft, 364 F.3d

700, 702 (6th Cir. 2004) (quoting 8 U.S.C. § 1101(a)(42)). The burden of proof rests on

the applicant to establish that he or she is a refugee, and that “race, religion, nationality,

membership in a particular social group, or political opinion was or will be at least one



                                                                                            4
Case No. 14-3569, Mecca v. Holder

central reason for persecuting the applicant.”          8 U.S.C. § 1158(b)(1)(B)(i).        The

applicant’s testimony, alone, may suffice to meet the applicant’s burden, “if the applicant

satisfies the trier of fact that the applicant’s testimony is credible, is persuasive, and refers

to specific facts sufficient to demonstrate that the applicant is a refugee.” 8 U.S.C.

§ 1158(b)(1)(B)(ii).

        To establish a well-founded fear of persecution, the applicant must show: (1) that

he has a fear of persecution in his home country on account of race, religion, nationality,

membership in a particular social group, or political opinion; (2) that there is a reasonable

possibility of suffering such persecution if he were to return to that country; and (3) that

he is unable or unwilling to return to that country because of such fear.              Pilica v.

Ashcroft, 388 F.3d 941, 950 (6th Cir. 2004) (citation omitted). Thus, a well-founded fear

of future persecution has both an objective and subjective component: “an alien must

actually fear that he will be persecuted upon return to his country, and he must present

evidence establishing an ‘objective situation’ under which his fear can be deemed

reasonable.” Id. (citation omitted).

        An applicant who establishes past persecution will be presumed to have a well-

founded fear of persecution on the basis of the original claim. 8 C.F.R. § 208.13(b)(1).

This presumption may be rebutted “if the government establishes, by a preponderance of

the evidence, that there has been a fundamental change in country conditions such that

the applicant no longer has a well-founded fear of persecution,” Pilica, 388 F.3d at 950

(citing Mikhailevitch, 146 F.3d at 389; 8 C.F.R. § 208.13(b)(1)(i)), or that internal

relocation is reasonably possible.2 8 C.F.R. § 208.13(b)(1)(i)(B).


        2Because Mecca did not directly address the IJ’s finding that he could safely relocate to
mainland Tanzania, the BIA did not disturb the IJ’s decision on this issue.


                                                                                               5
Case No. 14-3569, Mecca v. Holder

        We note that Mecca was found to be a credible witness and successfully made a

showing of past persecution. Thus, the issue is whether the government rebutted the

presumption of future persecution. Mecca argues that the government did not. Mecca’s

basis for review rests on the BIA’s finding that conditions have changed in Tanzania so

as to abate Mecca’s “well-founded fear of persecution.” In determining that Mecca no

longer had a well-founded fear of persecution, the BIA relied on the State Department’s

2010 Country Report, and noted that (1) there have been no evidence of problems in the

electoral process in Tanzania since 2009; (2) the government observed prohibitions on

arbitrary arrests and detentions during the 2010 election period; (3) there is now a power

sharing agreement between the ruling party and the respondent’s own opposition party,

the CUF; and (4) although there were individual instances of police violence against non-

political criminals, there were no reported politically motivated killings or politically

motivated disappearances.

        Mecca asserts that the BIA erred in finding that conditions have changed in

Tanzania. To support this assertion, Mecca contends that the BIA relied on “selective

passages in the Report indicating apparent changes in human rights conditions, but

neglected to mention other passages showing substantial human rights violations relevant

to petitioner’s claim.” [Petitioner’s Br. at 18.] For example, Mecca points to one passage

in the report that states:

        During voter registration from June 2009 to May [sic], there were several
        instances in which Zanzibari ‘special units’ were involved in disturbances.
        In August 2009 the Zanzibar government militia reportedly fired bullets
        into the air to disperse crowds of CUF supporters gathered at registration
        facilities on Pemba to protest the registration process. According to CUF.
        [sic] According to CUF, amidst escalating violence throughout the month
        of August, soldiers arrested and beat several party supporters.




                                                                                        6
Case No. 14-3569, Mecca v. Holder

Id. Additionally, Mecca points to another section of the report stating that “authorities

maintain ‘special units’ that operate independently from union security forces and have

been used for political coercion.” Petitioner’s Br. at 19 (citing A.R. 244). Mecca also

highlights a statement in the report that there are “numerous human rights problems in the

country including the use of excessive force by military personnel,” and that “security

forces killed civilians during the year.” Id.

       However, as stated above, under the substantial evidence standard, factual

findings are reviewed for substantial evidence and “are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” Karimijanaki, 579 F.3d at

714. For us to reverse the BIA’s factual findings, the evidence need “not only support[] a

contrary conclusion, but indeed compel[] it.” Mikhailevitch, 146 F.3d at 388. It is well

established in this circuit that Country Reports and Asylum Profiles issued by the U.S.

Department of State may constitute substantial evidence supporting agency decisions

denying asylum. See Ramaj v. Gonzales, 466 F.3d 520, 531 (6th Cir. 2006). This Circuit

has found that “[a]lthough State Department reports may be problematic sources on

which to rely, they are, nonetheless, generally the best evidence available to ascertain

country conditions.” Prendi v. Mukasey, 306 F. App’x 268, 272 (6th Cir. 2009) (citing

Mullai v. Ashcroft, 385 F.3d 635, 639 (6th Cir. 2004).

       It was not error for the IJ or the BIA to rely on the State Department’s Country

Report in concluding that the adverse conditions in Tanzania had changed. That Mecca

can point to certain passages in the same report that he claims provide evidence of

ongoing incidents of persecution is not conclusive because these incidents, as the IJ

acknowledged, occurred in 2009, and subsequent elections presented no evidence of




                                                                                        7
Case No. 14-3569, Mecca v. Holder

further problems.     Moreover, Mecca does not indicate that acts occurring after the

2009incident are directed toward the CUF. Indeed, with the exception of the electoral

process in 2009, Mecca fails to acknowledge how any of these acts are linked to political

opinions and/or associations.     We, therefore, cannot say that Mecca’s selection of

passages in the report, when considered against the BIA’s findings in the same report,

compels a contrary conclusion.


          Additionally, Mecca asserts that “the agency did not meaningfully and

specifically address relocation” in terms of rebutting the presumption. [Petitioner’s Br. at

21.] The BIA found that Mecca “did not directly address . . . the Immigration Judge’s

finding that he could safely relocate . . . .” Based on this finding, the BIA declined to

disturb the IJ’s ruling on the issue. Therefore, that issue is not properly before this Court

for review, and consequently, is waived. See INS v. Orlando Ventura, 537 U.S. 12

(2002).

          Thus, we affirm the BIA’s Order dismissing Mecca’s application for asylum.

          B. Withholding of Removal

          An alien who is seeking withholding of deportation to a country must show that

his “life or freedom would be threatened in the proposed country of removal on account

of race, religion, nationality, membership in a particular social group, or political

opinion.” 8 C.F.R. § 208.16(b). “In order to make this showing, the alien must establish

a ‘clear probability’ of persecution on account of one of the enumerated grounds.” Chen,

20 I&N Dec. at 17 (citing INS v. Stevic, 467 U.S. 407, 413 (1984)).             “This clear

probability standard requires a showing that it is more likely than not that an alien would




                                                                                           8
Case No. 14-3569, Mecca v. Holder

be subject to persecution if returned to the country from which he seeks withholding.”

Chen at 17 (emphasis added).


       Because Mecca does not meet the requirements for a granting of asylum, he

necessarily cannot meet the more stringent requirements for withholding of removal. Ben

Hamida v. Gonzales, 478 F.3d 734, 741 (6th Cir. 2007) (citing Allabani v. Gonzales,

402 F.3d 668, 675 (6th Cir. 2005)). As such, his application for withholding of removal

is denied.

       C. Convention Against Torture (CAT)

       Under CAT, Mecca must show “‘that it is more likely than not that he… would be

tortured if removed to the proposed country of removal.’” Pilica, 388 F.3d at 951

(quoting 8 C.F.R. § 208.16(c)(2)). Based on the foregoing however, there is no basis to

believe that it is more likely than not that the Tanzanian government would persecute or

torture Mecca. Mecca has not met the burden of proof to qualify for protection under

CAT.

                                     IV. CONCLUSION

       Because the government was able to establish a fundamental change in country

conditions in Tanzania, Mecca cannot show that he has a well-founded fear of

persecution. Thus, he is not eligible for asylum. Consequently, Mecca also cannot

establish eligibility under the more stringent standard required for withholding of

removal. Finally, Mecca does not qualify for protection under CAT. Accordingly, we

DENY Mecca’s petition for review, and AFFIRM the BIA’s decision.




                                                                                      9